ORDER
PER CURIAM:
John W. Sims appeals from the trial court’s dismissal of his petition for declaratory judgment. He argues that the trial court erred because when he was not discharged on March 29, 2015, his right to due process was violated in that he was being held beyond the time allowed under RSMo section 217.730, which mandates that the total time served on parole may not exceed the maximum term or sentence imposed by the trial court. Sims also argues that the trial court erred in allowing the State to file its response to his amended petition out of time because the delay in filing the response allegedly violated his due process rights to a prompt resolution of the matter, and he claims it could be presumed from the delay that he was being illegally confined. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).